t c memo united_states tax_court adrian d troutman jr petitioner v commissioner of internal revenue respondent docket no filed date adrian d troutman jr pro_se julie l payne for respondent memorandum findings_of_fact and opinion vasquez judge respondent determined an income_tax deficiency of dollar_figure and a penalty pursuant to sec_6662 a unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure of dollar_figure for after concessions the issues for decision are whether adrian d troutman jr petitioner is entitled to a deduction pursuant to sec_162 for alleged additional compensation paid to his employee and whether petitioner is entitled to a deduction for costs associated with the construction of a logging road on his property findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time he filed the petition petitioner resided in winlock washington during petitioner operated three sole proprietorships t-foil enterprises a j insulation contractors washington and a j insulation contractors oregon t-foil enterprises manufactured insulation while a j insulation contractors installed the insulation manufactured by t-foil enterprises the insulation manufactured by t-foil enterprises was also sold to third parties respondent has conceded all issues identified in the notice_of_deficiency for and allowed a previously unclaimed deduction for a charitable_contribution of dollar_figure for this issue was not included in the statutory_notice_of_deficiency or in the petition we find that the issue was tried by consent pursuant to rule b and we consider it to be before the court petitioner’s employee amy novak-o’farrell beginning in and for part of t-foil enterprises employed amy novak-o’farrell off and on during ms novak-o’farrell was also employed by premier productions llc and all platinum spinners two businesses which she owned t-foil enterprises employed ms novak-o’farrell as an office manager ms novak-o’farrell’s duties included purchasing business items and office supplies for t-foil enterprises picking up mail reviewing bills paying bills depositing business receipts collecting rent on property owned by petitioner depositing rent collected and performing miscellaneous tasks as necessary ms novak-o’farrell also purchased personal items for petitioner and his family petitioner often worked away from the office for to days at a time and he would pick up the purchased items when he returned to the office with approval from petitioner ms novak- o’farrell also purchased personal items for herself using petitioner’s credit card ms novak-o’farrell recalled earning dollar_figure per month in wages from petitioner checks from t-foil enterprises indicate that ms novak-o’farrell received approximately dollar_figure per week in gross wages and dollar_figure per week in net take-home pay petitioner also agreed to pay ms novak-o’farrell’s monthly car payment and gasoline expenses as additional compensation ms novak-o’farrell made purchases for t-foil enterprises in one of two ways sometimes she purchased items with an american express card the american express card had her name on it but the charges incurred on that card were billed to petitioner on other occasions ms novak-o’farrell purchased business items with her own funds or her own credit card when she purchased business items with her own funds or credit card petitioner would reimburse her or she would write a t-foil enterprises check to herself petitioner periodically reviewed the american express bills and canceled checks there is no evidence that petitioner objected to these practices during during ms novak-o’farrell and petitioner were friends in addition to their employer-employee relationship from date to date ms novak-o’farrell rented a house from petitioner the parties did not execute a written lease ms novak-o’farrell agreed to pay between dollar_figure and dollar_figure per month in rent which petitioner raised to dollar_figure sometime in in or about date ms novak-o’farrell injured herself and did not work from date through date petitioner and ms novak-o’farrell orally agreed that she would pay only half the rent due approximately dollar_figure to dollar_figure petitioner’s logging road during sherwood trucking bulldozing installed a logging road onto wooded land owned by petitioner opinion a alleged additional compensation to ms novak-o’farrell petitioner argues that he is entitled to a deduction for additional compensation paid to his employee ms novak- o’farrell over and above those claimed on his form_1040 for because of certain purchases that she made deductions are a matter of legislative grace and petitioner bears the burden of proving that he is entitled to the deductions claimed see rule a 503_us_79 292_us_435 taxpayers are required to maintain records that are sufficient to enable the commissioner to determine their correct_tax liability see sec_6001 sec_1_6001-1 income_tax regs in addition the taxpayer bears the burden of substantiating the amount and purpose of the item for the claimed deduction see 65_tc_87 affd per curiam 540_f2d_821 5th cir ordinarily a taxpayer is permitted to deduct the ordinary and necessary expenses that he pays or incurs during the taxable_year in carrying_on_a_trade_or_business see sec_162 an expense is ordinary for purposes of this section if it is normal or customary within a particular trade business or industry see 308_us_488 an expense i sec_4 petitioner does not contend that sec_7491 is applicable to this case necessary if it is appropriate and helpful for the development of the business see 320_us_467 a taxpayer may deduct payments for compensation if the amount_paid is reasonable and for services actually rendered for the payor in or before the year of payment see sec_162 281_us_115 the reasonableness of compensation is a question of fact that must be answered by comparing each employee’s compensation with the value of services that he or she performed in return see 877_f2d_647 8th cir affg per curiam tcmemo_1987_98 500_f2d_148 8th cir affg tcmemo_1973_130 95_tc_525 affd 965_f2d_1038 11th cir generally payments are deductible if they are made with an intent to compensate 58_tc_1055 affd 474_f2d_1345 5th cir see also 117_tc_7 56_tc_1324 whether such intent has been demonstrated is a factual question to be decided on the basis of the particular facts and circumstances of the case paula constr co v commissioner supra purchases made by ms novak-o’farrell petitioner argues that the purchases made by ms novak- o’farrell were additional compensation to her we disagree ms novak-o’farrell credibly testified that her duties included purchasing office supplies and business items petitioner’s authorization of her business purchases is evident from the fact that petitioner added her to his american express account and gave her an american express card in her name it is also evident from the fact that petitioner reimbursed her for purchases made with her own funds and credit card ms novak- o’farrell also testified that petitioner asked her to purchase personal items for him and his family as part of her duties ms novak-o’farrell did not identify any additional agreed-upon compensation petitioner has not established that ms novak-o’farrell’s personal purchases made with petitioner’s permission and on his credit card were intended as compensation petitioner did not report additional compensation_for alleged personal purchases as income to ms novak-o’farrell on a form_w-2 wage and tax statement for the year the purchases were made we conclude that ms novak-o’farrell’s agreed-upon compensation from t-foil enterprises was her weekly wages plus car payments and gasoline petitioner’s payments of additional sporadic personal purchases if any were likely based on his friendship with ms novak-o’farrell they were not additional fixed compensation_for services rendered see anaheim paper mill supplies inc v commissioner tcmemo_1978_86 cf 363_us_278 transfer of cadillac to business acquaintance for names of potential customers held to be compensation petitioner has not established that he is entitled to a deduction for compensation pursuant to sec_162 for any of the purchases of personal items made by ms novak-o’farrell reduced rent paid_by ms novak-o’farrell petitioner argues that the amount of rent ms novak- o’farrell did not pay during approximately dollar_figure to dollar_figure per month was compensation to her we disagree petitioner and ms novak-o’farrell were friends when she rented petitioner’s house petitioner permitted her to pay less rent in because she injured herself and could not work other than his self-serving testimony petitioner presented no evidence to show that he forgave the additional rent owed with an intent to compensate ms novak-o’farrell petitioner issued no form_w-2 to ms novak-o’farrell for this alleged additional compensation additionally petitioner wrote a letter to ms novak-o’farrell which he submitted as evidence in this case which indicates that he seeks to collect the rent that she previously did not pay petitioner has not established that he is entitled to a deduction for compensation pursuant to sec_162 for ms novak-o’farrell’s reduced rent ms novak-o’farrell’s injury was not incurred at work b deduction for road construction at trial petitioner raised for the first time the issue of an additional deduction for costs associated with building a logging road on his property petitioner’s petition does not address this issue petitioner did not amend his petition to raise this issue petitioner did not exchange documentary_evidence related to the logging road with respondent before the trial as directed by the court’s pretrial order dated date ordinarily we will not consider issues that are raised for the first time at trial or on brief see 92_tc_376 affd 920_f2d_1196 5th cir 64_tc_989 this court has held on numerous occasions that it will not consider issues which have not been pleaded see eg 64_tc_61 59_tc_551 44_tc_485 affd by order 375_f2d_662 6th cir at trial the court did not allow petitioner to raise this issue further the court sustained respondent’s objection to the admission of evidence related to the logging road in his posttrial brief petitioner again attempts to raise the issue of deduction of expenses associated with the construction of the logging road this issue is not before the court in reaching all of our holdings herein we have considered all arguments made by the parties and to the extent not mentioned above we find them to be irrelevant or without merit to reflect the foregoing decision will be entered under rule
